Citation Nr: 0005549	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-38 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for gastroenteritis.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for vaginitis, cervical 
inflammation and abnormal uterine bleeding.  

6.  Entitlement to service connection for cystitis with 
hematuria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active military duty from June 1980 to 
October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA), Phoenix, Arizona, Regional Office 
(RO).

At the personal hearing conducted before a hearing officer at 
the RO in March 1994, the veteran appeared to raise the 
issues of entitlement to service connection for right foot 
and low back disabilities as well as entitlement to a 
compensable evaluation for her service-connected dorsal 
sprain.  Hearing transcript (T.)  at 9-10.  These claims are 
not inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.  

This case was before the Board in March 1997, at which time 
the issues of entitlement to service connection for allergic 
rhinitis, paresthesia of the right hand, a cardiovascular 
disability manifested by a heart murmur, and whether the 
veteran's service separation pay is subject to recoupment 
prior to receipt of VA disability compensation were denied.  
The issues of entitlement to service connection for 
headaches, tuberculosis, gastroenteritis, right ankle 
disability, vaginitis, and cystitis with hematuria, were 
remanded.  

In the March 1997 remand, the Board requested the RO to 
accomplish various developmental actions, including obtaining 
VA examinations.  Since the time of the remand, the United 
States Court of Appeals for Veterans Claims (Court) has 
elaborated on the VA's duty to assist.  Under 38 U.S.C. A. § 
5107(a), an applicant for VA benefits has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded," 
meaning that the claim is "one which is . . . capable of 
substantiation."  Further, the claim "need not be 
conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In Epps, the Federal Circuit Court of Appeals "definitively 
held that 'there is nothing in the text of [38 U.S.C.A] § 
5107 to suggest that [] VA has a duty to assist a claimant 
until the claimant meets his or her burden'" of establishing 
a well-grounded claim before providing any assistance to the 
claimant."  Morton v. West, 12 Vet. App. 477, 481 (1999) 
(emphasis added).   It was also noted that the claimant's 
burden to produce evidence to render a claim well grounded 
was a "condition precedent established by Congress" that 
neither VA nor the Court was free to ignore.  Morton, 12 Vet. 
App. at 485.    

While the case was in remand status, the RO made various 
attempts to locate the veteran in order to complete the 
developmental actions.  Initially, in an April 1997 letter, 
the RO requested the veteran to furnish information regarding 
sources of medical treatment and to sign release forms so 
that any associated records could be obtained.  This letter 
was not returned as undeliverable.  The veteran did not 
respond to this letter.  The Board notes that the duty to 
assist is not always a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If a veteran wishes help, he [or 
she] cannot passively wait for it in those circumstances 
where he [or she] may or should have information that is 
essential in obtaining the putative evidence.  Id.  Thus, the 
RO's efforts in this regard were sufficient.  38 U.S.C.A. 
§ 5103.  

Otherwise, an August 1998 statement from the veteran's 
representative requested the RO to transfer the veteran's 
claims file to another RO that was nearer to her address.  It 
appears that the veteran moved to North Carolina, and that RO 
currently has jurisdiction of the claims files.  In an 
October 1998 letter, the RO provided a copy of the April 1997 
letter and informed the veteran to furnish a reply at her 
earliest convenience.  Additionally, the RO noted that the 
veteran would be scheduled for VA examinations within 60 days 
of the date of that letter.  The letter was not returned as 
undeliverable.  The veteran did not respond.  There is no 
indication that the VA examinations were scheduled.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, in the instance of a claim that is not well 
grounded, the VA does not have a duty to assist, including 
providing an examination.  Based on these recent Court cases, 
the Board will proceed with the issues on appeal.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence does not demonstrate that 
a headache disorder existed prior to service. 

2.  The in-service treatment for headaches, including 
migraine, the appellant's account, and the post-service 
medical records within a few months of service separation 
showing a diagnosis of migraine render the veteran's claim 
for service connection for a headache disorder plausible.  

3.  No competent evidence has been submitted that shows that 
the veteran currently has an active disease process from 
pulmonary tuberculosis or residuals thereof.  

4.  The in-service treatment for gastrointestinal problems, 
including gastroenteritis and irritable bowel syndrome, the 
appellant's account, and the post-service medical records 
within a few months of service separation showing a diagnosis 
of irritable bowel syndrome render the veteran's claim for 
service connection for a gastrointestinal disorder plausible.  

5.  The in-service treatment for right ankle problems, the 
appellant's account, and the post-service medical records 
within a few months of service separation showing a diagnosis 
of recurrent right ankle sprain render the veteran's claim 
for service connection for a right ankle disorder plausible.  

6.  The numerous in-service treatments for vaginitis, 
including human papilloma virus (HPV), the appellant's 
account, and the post-service medical records within a few 
months of service separation showing a diagnosis of HPV and 
endocervicitis, render the veteran's claim for service 
connection for a gynecological disorder associated with 
vaginitis plausible.  

7.  No competent evidence has been submitted that shows a 
current disability from cystitis with hematuria.


CONCLUSIONS OF LAW

1.  The claims for service connection for headaches, 
gastroenteritis, disability of the right ankle, and 
vaginitis, cervical inflammation and abnormal uterine 
bleeding are well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claims for service connection for pulmonary 
tuberculosis, and cystitis with hematuria are not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet. App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).  In order for a claim to be 
well grounded, there must be proof of present disability.  
Brammer v.  Derwinski, 3 Vet. App. 223 (1992); see also 
Rabideau v.  Derwinski, 2 Vet. App. 141, 143 (1992) 
(requiring, for a well-grounded claim, competent evidence 
that a veteran currently has the claimed disability).  In 
addition, there must also be evidence of incurrence or 
aggravation of a disease or injury in service.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The veteran must also submit 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Id.  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469  
(1994).

The Court has held that, if a veteran fails to submit a well-
grounded claim, the VA has no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 
5 Vet. App. at 93.  In February 1997, the veteran's 
representative contended that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist veterans in developing evidence to include the 
situation in which they have not submitted well-grounded 
claims.  Veterans Benefits Administration Manual M21-1, Part 
III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) 
(1996).  The veteran's representative has further asserted 
that the M21-1 provisions indicate that, as in the present 
case, claims must be fully developed prior to determining 
whether they are well grounded and that this requirement is 
binding on the Board.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.

I.  Headaches

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service, and if the 
government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)(b) 
(1999).  

At the January 1980 enlistment examination, the veteran 
claimed that she had not previously experienced headaches.  
The veteran noted at her enlistment examination that, prior 
to service, she had fallen from a tree and sustained a 
concussion and loss of memory.  A letter from a private 
physician who had treated the veteran for these injuries is 
included in the claims folder.  According to this letter, the 
veteran was treated in September 1975 after she fell from a 
tree and sustained, in pertinent part, a cerebral concussion 
and laceration of the forehead.  She was hospitalized for 
observation.  The private physician noted that he last saw 
the veteran approximately two weeks after the injury and 
that, although at that time she continued to have complete 
amnesia of the accident, she "appeared normal" and "was 
essentially asymptomatic."  The examiner on the entry 
examination noted that there were no sequelae, including 
headaches, from the preservice concussion.   

When she sought treatment in July 1980 for complaints of 
headaches and nausea, she informed the military nurse 
practitioner that she had been getting "vascular" headaches 
for one to two years.  The assessment was common migraines 
(large tension component).  Earlier that month, the 
assessment was tension headaches.  In December 1980, the 
pertinent assessment was tension headaches.   

Service medical records dated in September 1981 show that the 
veteran complained of headaches, intermittently in the 
temporal area and occipital area.  The assessment was tension 
headaches probable.   

A problem list in the service medical records shows that 
tension headaches were noted as of October 1983.  Service 
medical records dated in January 1984 show that the 
assessment was tension headaches.  Headaches of unknown 
etiology were treated in August 1984.  In July 1985, the 
veteran reported headaches.  The assessment was 
mononucleosis.  The assessment in November 1985 was probable 
musculoskeletal headaches, resolved.  

Service medical records dated in August 1987 show that the 
veteran was treated for complaints of headaches, described as 
frontal and producing constant pain.  In June 1988, the 
veteran reported headaches.  The assessment was compound 
myopic astigmatism.  Service medical records dated in August 
1988 show that the veteran was treated for occasional frontal 
headaches.  The assessment was tension headaches.  A history 
of headaches was noted during optometric examination in June 
1992. 

At the time of the veteran's service separation examination 
in July 1992, a history of migraine headaches was noted.  

At the post-service VA examination for miscellaneous 
neurological disorders conducted in January 1993, the veteran 
informed the examiner that she had "a couple of" migraine 
headaches when she was a teenager.  She was not more specific 
regarding the approximate time of onset of these headaches.  
The Board notes that the veteran was 18 years of age when she 
entered active duty.  The diagnosis was migraine.  

VA outpatient treatment records dated in July 1993 show that 
the veteran complained of headaches.  

At the March 1994 personal hearing, she testified that, 
during her active military duty, she experienced various 
types of headaches, including "cluster," "tension," and 
"migraine" headaches.  T. at 3.  

Analysis

Review of the claims folder indicates that the RO denied the 
veteran's claim for service connection for a chronic headache 
disability on the basis that it pre-existed her active 
military duty and was not aggravated beyond the natural 
progression of the disorder during such service.  Throughout 
the appeal, the veteran has asserted that she did not begin 
to experience headaches until after she had entered active 
military service.  

As noted above, 38 C.F.R. § 3.304(b) provides that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  Id. 

The evidence that supports the veteran's claim that a 
headache disorder did not exist prior to service includes the 
private doctor's statement in which it was noted that 
treatment was rendered about 5 years before service but that 
the veteran was essentially asymptomatic about 2 weeks later, 
when he last saw her.  Also supportive of the veteran's 
contention is the entry examination in which the examiner 
noted that there were no sequelae, including headaches, from 
her preservice concussion.  

There is evidence against the veteran's contention:  that is, 
her statement in July 1980, only a few months after entering 
service, that she had headaches for about 
1-2 years.  In general, the veteran's own statement of 
preservice circumstances is not competent evidence that he 
[or she] had the same disorder prior to or during service.  
See Paulson v. Brown, 7 Vet. App. 466 (1995).  However, there 
are circumstances in which the veteran's remarks may rebut 
the presumption of soundness.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994) (presumption of soundness was rebutted 
by clear and unmistakable evidence consisting of the 
appellant's own admissions during clinical evaluations...of a 
preservice history of psychiatric problems).  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable.  Vanerson v. West, 
12 Vet. App. 254, 261 (1999).  In the instant case, the 
Board, in considering all of the evidence, does not find that 
clear and unmistakable evidence demonstrates that a headache 
disorder existed prior to service.  The conclusions of two 
different medical examiners, one preservice and one on entry 
into service do not indicate that the veteran had a 
preservice headache disorder.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This evidence is compared to her lay 
statements in July 1980 and it cannot be concluded that this 
evidentiary picture constitutes clear and unmistakable 
evidence that a headache disorder preexisted service.  Thus, 
the Board finds that the presumption of soundness has not 
been rebutted.  

In light of the above, the Board reiterates the three 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza, supra.  

However, if the veteran has recently been discharged from 
service, the nature of his or her condition and its treatment 
history are clearly relevant to the inquiry of well 
groundedness.  See Hampton v. Gober, 10 Vet. App. 481, 482-
483 (1997).  Based on the facts of this case, the Board finds 
that the veteran's case is well grounded.  That is, the 
veteran had in-service treatment for headaches, including 
migraines, on various occasions.  Within a few months of 
service, a VA examination contained a diagnosis of migraine.  
Given these limited circumstances (i.e., the in-service 
treatment, the appellant's account, and the post-service 
medical records within a few months of service separation), 
the Board believes that appellant's claimed entitlement to 
service connection for a headache disorder is a "plausible" 
claim as defined by law.  See Hampton, 10 Vet. App. at 482.

When a veteran's claim is found to be well grounded, the VA 
then has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary, Littke v. 
Derwinski, 1 Vet. App. 90 (1990), and includes providing 
additional VA examinations by a specialist when recommended.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Since there is no indication that the RO attempted to 
reschedule VA examinations after the October 1998 letter to 
the veteran was not returned as undeliverable and since it is 
not documented that the veteran had notice of consequences of 
failing to report for an examination under the provisions of 
38 C.F.R. § 3.655, this issue must be remanded in order to 
ensure that the duty to assist under 38 U.S.C.A. § 5107 has 
been satisfied.  

II.  Tuberculosis (TB)

In March 1983 the veteran reported that she had never had a 
positive tuberculosis skin test.  An additional service 
medical record noted "[h]ematuria--? TB (kidney) 1985."  A 
March 1986 record indicated that the veteran was being 
evaluated for active tuberculosis.  An April 1986 notation 
explained that the veteran had undergone a tuberculosis skin 
test which was positive.  At an August 1986 treatment 
session, the military examiner noted that the veteran's only 
medical problem was a "presumptive" diagnosis and treatment 
(medication) for renal tuberculosis.  Chest X-rays taken in 
March 1988 to rule-out tuberculosis (in light of a positive 
purified protein derivative (PPD)) were normal.  

At an August 1988 dental evaluation, the veteran reported 
that she had a history of, or had at that time, tuberculosis.  
The dentist noted that the veteran had had a positive 
tuberculosis tine test.  At a June 1989 dental examination, 
the veteran again reported that she had previously had, or 
had at that time, tuberculosis.  The dentist noted  "TB--2-3 
years ago" and also explained that the veteran had taken 
medication for one year.  In April 1991, the veteran again 
reported at a dental evaluation that she had previously had, 
or had at that time, tuberculosis.  The dentist noted "TB" 
on the examination report.  

In May 1989, the veteran underwent a tuberculosis tine test 
which was positive.  Chest x-rays taken at that time were 
negative.  Chest x-rays taken in November 1991 demonstrated 
"no appreciable change or overtly active signs of 
tuberculo[sis]
. . . or other infection since the 9/2/90 study."  According 
to the radiologic report, the reason for the chest x-rays was 
the veteran's history of a positive PPD test in 1989.  

The veteran was hospitalized at a military facility in April 
1992 because of pregnancy.  It was noted that the veteran had 
a history of PPD which was treated in 1986 with Isoniazid 
(INH).  

At the July 1992 separation examination, the veteran reported 
that she had had, or had at that time, tuberculosis.  
Clinical evaluation provided no findings of this disorder.  

At the January 1993 VA general medical examination, the 
veteran informed the examiner that tuberculosis, which was 
atypical, was diagnosed during her active military duty.  The 
examiner at the 1993 evaluation diagnosed pulmonary 
tuberculosis by history with resolution of the tuberculosis 
after treatment.  In the report of the January 1993 VA 
general medical examination, the examiner noted that chest x-
rays were requested.  However, there are no radiographic 
reports associated with the claims folder.  

Analysis

The evidence of record fails to establish that the veteran 
has any disability despite the positive TB tine test in 
service.  In this regard, the Board notes that a positive TB 
tine test is only a laboratory finding, and no disability has 
been demonstrated to be related to this finding.  Service 
medical records clearly document the positive PPD test, for 
which prophylactic medication was prescribed for a year.  
However, there is no medical evidence that the veteran 
actually has or ever had tuberculosis, nor is there medical 
evidence of residuals of any tuberculosis.  The post-service 
VA examiner in January 1993 found that the tuberculosis, 
which was only by history of the veteran's report, was 
resolved.  In sum, no post-service disability was found.  
Unless there is a current disability that can be attributed 
to this finding (positive PPD), there is nothing to service 
connect.  The law specifically limits entitlement to service 
connection to disease or injury which results in disability.  
In the absence of a finding of a present disability, the 
Board finds that the claim for service connection is not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

III.  Gastroenteritis

Questionable irritable bowel was assessed in August 1981.  
According to the service medical records, an upper 
gastrointestinal series (UGI) and small bowel series 
completed in September 1981 following the veteran's report of 
mid-epigastric discomfort of one month's duration with 
intermittent vomiting were normal.  The assessment was 
dyspepsia secondary to stress; rule out peptic ulcer disease.  
Subsequently, in August 1982 when the veteran complained of 
having had an "upset stomach," the examiner assessed 
"probable gastritis."  In January 1983, the veteran sought 
treatment for complaints of frequent nausea and epigastric 
cramps.  She denied diarrhea.  The examiner noted the 
veteran's history of stomach problems but normal UGIs and 
provided the assessment of rule-out gastroenteritis.  This 
disorder appeared to have been confirmed within two days.  A 
problem list in the service medical records shows that 
irritable bowel syndrome was noted as of October 1983.  

Service medical records dated in January 1984 show that the 
assessment was irritable colon syndrome.  

Service medical records show an assessment of resolving acute 
gastroenteritis in August 1986.  In July 1987, the impression 
was probable gastroenteritis.  Gastroenteritis and gastritis 
were noted on September 1987 medical reports.  The veteran 
had stomach cramps and vomiting associated with the flu in 
October 1987.  Resolving acute gastroenteritis was shown in 
February 1988.  In March 1988, the assessments were gastritis 
and duodenitis.  

Service medical records show an assessment of acute 
gastroenteritis in January 1989 and gastritis in March 1989.  
Acute gastroenteritis was assessed in September 1990.  

At the July 1992 separation examination the veteran reported 
having had, or having at that time, stomach trouble.  
Clinical evaluation showed no findings of gastroenteritis or 
other gastrointestinal disorder. 

The RO subsequently received additional service medical 
records.  According to one of these reports, in August 1992, 
the veteran sought treatment for complaints of stomach 
cramps, vomiting, and diarrhea.  The examining physician 
assessed minimal early gastroenteritis.  

In addition, at the January 1993 VA general medical 
examination, the veteran reported experiencing intermittent 
diarrhea with abdominal pain, which required Maalox.  She 
also informed the examiner that a gastrointestinal series 
completed several years prior to the post-service evaluation 
was negative.  The examiner found tenderness in the left 
lower quadrant and noted that the veteran did not have a 
bowel movement on the day of the examination.  The diagnosis 
was intermittent diarrhea with abdominal pain, requiring 
Maalox and therapy, but with a negative gastrointestinal 
series several years ago.  

VA outpatient treatment records dated in July 1993 show that 
the veteran complained of diarrhea, which was recurrent over 
one year's duration.  She reported that "VA has told her 
'nothing wrong'."  The assessment was diarrhea, questionable 
cause.    

A VA outpatient treatment record dated in August 1993 
included the diagnosis of irritable bowel syndrome.   
Furthermore, a December 1993 VA outpatient treatment report 
noted the possibility of inflammatory bowel disease.  This 
record also explained that the veteran would be referred to 
another physician to undergo a colonoscopy and biopsy.  A 
February 1994 VA outpatient treatment record noted that a 
recent colonoscopy was negative.  Significantly, however, the 
treating physicians have not discussed the etiology of any 
irritable bowel syndrome or inflammatory bowel disease that 
the veteran may have.  

At her hearing in March 1994, the veteran testified that she 
ultimately has had a diagnosis of irritable bowel syndrome.  
T. 6.

Analysis

With regard to this issue, the veteran again has submitted 
evidence of numerous in-service treatment for 
gastroenteritis/irritable bowel syndrome.  Shortly after 
service, the diagnosis was again irritable bowel syndrome.  
As such, the Board finds the claim as to this issue to be 
well grounded.  See Hampton v. Gober, 10 Vet. App. 481, 482 
(1997).  Accordingly, for the reasons set forth in the 
section of this decision addressing a headache disorder, the 
issue of entitlement to service connection for 
gastrointestinal disability must be remanded.  38 U.S.C.A. 
§ 5107.  




IV.  Right Ankle

Service medical records reflect treatment in July 1982 for a 
post-malleolus break.  X-rays taken of the veteran's right 
ankle in April 1985 showed soft tissue swelling of the right 
lateral malleolus but no fracture.  Approximately one-and-a-
half weeks later, the veteran received treatment for his 
"ankle" (the service record did not specify which ankle), 
which the physician explained continued to improve.   The 
physician noted mild tenderness and provided the assessment 
of resolving soft tissue treatment.  In addition, between May 
and July 1988 for a mild right ankle strain sustained in an 
aerobics class.  After examining the veteran's right ankle in 
July 1988, the physician assessed a minor right ankle strain 
which was "nearly resolved."  Right ankles x-rays showed no 
significant periarticular calcifications or soft tissue 
masses.  Four months later, the veteran sought treatment for 
complaints of right ankle pain in cold and damp weather.  The 
impression was ankle arthralgia.  

The July 1992 separation examination showed no evidence of 
complaints of, treatment for, or findings of a right ankle 
disability.  

At the January 1993 VA general medical examination, the 
examiner diagnoses included a recurrent right ankle sprain, a 
history of fracture and of popping in the medial portion of 
the joint, and current evidence of tenderness around the 
medial malleolus; and a sprained right ankle by history, 
which was "currently asymptomatic."  The post-service 
outpatient treatment records which have been obtained and 
associated with the claims folder do not show any complaints 
of, or treatment for, a right ankle disability.  

At her hearing in March 1994, the veteran testified that she 
was told that she had stretched tendons and that there was a 
possibility of arthritis.  T. 9.  

Analysis

As to this issue, the veteran was treated during service for 
right ankle problems, including sprain.  During the VA 
examination shortly after service, the diagnosis was 
recurrent right ankle sprain.  Since the post-service 
diagnosis tends to indicate that the veteran continues to 
have right ankle disability, the Board finds the claim as to 
this issue to be well grounded.  See Hampton v. Gober, 10 
Vet. App. 481, 482 (1997).  For the reasons set forth in the 
preceding sections of this decision pertinent to a headache 
disorder and gastroenteritis, the issue of entitlement to 
service connection for right ankle disability must be 
remanded.  38 U.S.C.A. § 5107.  

V.  Vaginitis, cervical inflammation and abnormal uterine 
bleeding.

The service medical records demonstrate treatment for vaginal 
vulvitis (December 1985), Trichmann vaginitis or 
Trichomoniasis (December 1980, January 1983, June 1989), 
yeast vaginitis (January 1986, July 1986), vaginitis, 
abnormal uterine bleeding, candidal vaginitis (July 1991), 
nonspecific vaginitis (December 1990), monilia vaginitis 
(July 1989, August 1990), human papilloma virus (HPV), and 
gardnerella vaginitis (April 1987, June 1988).  Abnormal 
uterine bleeding was shown in September 1982.  

The veteran reported at the July 1992 separation examination 
that she had previously been treated for a female disorder.  
Vaginal examination in July 1992 was normal.  

The VA gynecological examination conducted in February 1993 
was also normal.  No significant gynecological pathology was 
shown.  

Subsequently, in March 1993, a gynecological examination 
provided the impression of probable HPV.  Further testing 
completed in the same month demonstrated chronic 
endocervicitis with focal squamous metaplasia, blood clots, 
and mucous.  An April 1993 evaluation included the assessment 
of a history of "HPV/monilial vaginitis."  An October 1993 
examination provided the assessments of cervical atypism and 
HPV. 

At her hearing in March 1994, the veteran indicated that she 
was not exactly claiming vaginitis, but all of the 
abnormalities that seem to have followed the various 
infections that she had during service.  T. 3-4.  

Analysis

The Board finds that the veteran's claim for service 
connection for vaginitis, cervical inflammation and abnormal 
uterine bleeding to be well grounded.  Clearly, the service 
medical records show that the veteran was treated on multiple 
occasions for vaginitis and other related problems, including 
HPV.  Subsequent to service, the veteran was soon treated for 
HPV and endocervicitis.  In her testimony in March 1994, the 
veteran claimed that the repeated infections during service 
continued to affect her, and that her claim included any 
residuals from the service problems.  Given the in-service 
treatment, the appellant's account, and the post-service 
medical records within a few months of service separation, 
the Board finds that issue of entitlement to service 
connection is plausible as defined by law.  See Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997).  Therefore, further 
development, as set forth in the remand below, is 
appropriate.  38 U.S.C.A. § 5107.  

VI.  Cystitis and Hematuria

Service medical records reflect treatment for hematuria, 
cystitis, and urinary tract infections (December 1980).  
Resolving cystitis was assessed in January 1981.  In November 
1982, the assessment was hemorrhagic cystitis.  An undated 
summary of care form lists hematuria, ? TB (kidney) in 1985.  
A September 1985 intravenous pyelogram, ordered because of 
the veteran's painless hematuria, was normal as to bilateral 
excreting renal units.  The examiner in urology in September 
1985 indicated that there was no overt cause for her 
hematuria.  The opinion was that it was incidental and not 
significant for any major disease process.  No treatment was 
recommended.  The veteran was referred to nephrology due to 
persistent microscopic hematuria.  When evaluated at the 
nephrology clinic, the urinalysis was normal.  TB as an 
etiology was to be considered in February 1986.  

At the July 1992 separation examination, the military 
physician noted a history of blood in the veteran's urine in 
1985 and explained that the etiology of this condition was 
unknown.  The physician also explained that urinary tract 
infections occurred once a year and that the veteran was 
treated with unknown medications.  There were no pertinent 
findings following clinical evaluation.  

At the January 1993 VA general medical examination, the 
veteran reported having had a history of hematuria.  The 
examiner noted that the veteran had a history of recurrent 
hematuria which had resolved.  

An October 1993 VA gynecological examination record 
recommended ruling out a urinary tract infection.  The claims 
folder contains no subsequent medical records regarding this 
issue.  

Analysis

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In this case, there is no medical 
evidence that the veteran has a current disability manifested 
by hematuria or cystitis.  The VA examination shortly after 
service in January 1993 revealed only past history of 
hematuria.  The examiner described the abnormality as 
"resolved."  Additionally, there is no post-service evidence 
of cystitis.  In the absence of a current disability, the 
veteran's claim as to this issue must be denied.  Id.   


ORDER

As the claims of entitlement to service connection for 
pulmonary tuberculosis and cystitis with hematuria are not 
well-grounded, the appeal is denied.  

The claims of entitlement to service connection for a chronic 
headache disability, gastroenteritis, disability of the right 
ankle, and vaginitis, cervical inflammation and abnormal 
uterine bleeding are well-grounded.


REMAND

For the reasons described above, the Board has found the 
veteran's claims for service connection for headaches, 
gastroenteritis/irritable bowel syndrome, disability of the 
right ankle, and vaginitis, cervical inflammation and 
abnormal uterine bleeding and residuals thereof to be well 
grounded.  In order to ensure that due process requirements 
under 38 U.S.C.A. § 5107 have been satisfied, the case is 
remanded to the RO for the following:  

1.  The veteran should be contacted and 
advised that she has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO, 
to include, but not limited to, evidence 
and/or information previously requested 
by the RO or the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran should be requested to furnish a 
complete list of all medical sources from 
which she received treatment (outpatient 
and inpatient) for her headaches since 
July 1993; for any gastrointestinal 
problems (including irritable bowel 
syndrome, inflammatory bowel disease, or 
gastroenteritis) since February 1994; for 
any right ankle disability since February 
1994; and for any gynecological disorder 
since April 1993.  Any health care 
providers named by the veteran, from whom 
records have not already been received, 
should be contacted (after the 
appropriate releases from the veteran are 
obtained where necessary), and requested 
to provide copies of all treatment 
records in their possession pertaining to 
the veteran.  If these records are 
unavailable, that fact should be 
annotated in the claims folder.  Any 
available records, including all VA 
records, should be associated with the 
claims folder.  

2.  The RO should schedule a VA neurology 
examination to determine the nature and 
etiology of any chronic headache 
disorder.  The claims folder must be made 
available to the examiner.  After 
reviewing all the claims file, the 
examiner must express an opinion 
regarding the degree of probability that 
any current headache disorder identified 
is causally related to the headaches 
shown in service.  The bases for the 
examiner's conclusions should be clearly 
set forth.  

3.  The veteran should also be accorded a 
VA gastrointestinal examination to 
determine the nature and etiology of any 
gastrointestinal problems (including 
irritable bowel syndrome, inflammatory 
bowel disease, or gastroenteritis).  The 
claims folder must be made available to 
the examiner.  All necessary special 
studies or tests should be accomplished.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must provide all 
appropriate diagnosis(es) and discuss the 
etiology of any such disorders shown on 
examination.  For each current 
gastrointestinal disability found, the 
examiner must express an opinion as to 
the degree of probability that any 
disorder found is causally related to 
service.  The bases for the examiner's 
conclusions should be clearly set forth, 
including whether they are based on the 
records, the veteran's reported history, 
or both.

4.  The veteran should be accorded a VA 
orthopedic examination to determine the 
nature and etiology of any right ankle 
disability.  The claims folder must be 
made available to the examiner.  All 
necessary tests, including X-rays, should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  All 
findings should be reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.  In addition, the 
examiner must specifically list any right 
ankle disability(ies) shown on 
examination and provide an opinion as to 
the degree of probability that each such 
disability found is causally related to 
service.  Complete rationale must be 
given for all opinions and conclusions 
reached.  

5.  The veteran should also be accorded a 
VA gynecological examination to determine 
the nature and etiology of any vaginitis 
or other gynecological disorder she may 
have.  The claims folder must be made 
available to the examiner.  All necessary 
tests, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  All findings should be reported 
in detail.  The examiner must record 
pertinent medical complaints, symptoms, 
and clinical findings.  In addition, the 
examiner must express an opinion as to 
the etiology of any gynecological 
disorder (including vaginitis) shown on 
examination.  Specifically, the examiner 
must express an opinion as to whether any 
gynecological disorder diagnosed on 
examination is causally related to the 
in-service episodes of treatment for 
vaginitis or other service problem.  
Complete rationale must be given for all 
opinions and conclusions reached.  

6.  The RO, in scheduling the 
examinations, should ensure that the 
veteran is informed of the consequences 
of failing to report for the 
examinations.  All efforts to schedule 
the examinations, including notices to 
the veteran regarding the provisions of 
38 C.F.R. § 3.655, should be documented 
in the claims file.  After any 
examinations have been completed, the RO 
should review the examination reports, 
including all of the requested opinions, 
and determine if they are in compliance 
with this remand.  If not, the reports 
should be returned to the examiners for 
corrective action.  

7.  When this development has been 
completed to the extent possible, the RO 
should formally readjudicate the issues 
of entitlement to service connection for 
a chronic headache disability, 
gastroenteritis/irritable bowel syndrome, 
a right ankle disability, and vaginitis, 
cervical inflammation and abnormal 
uterine bleeding, and residuals thereof.  

If any of the benefits sought on appeal remain denied, the 
veteran and her representative should be provided with an 
appropriate supplemental statement of the case that includes 
any additional pertinent law and regulations and afforded a 
reasonable period of time in which to respond.  Thereafter, 
the case, in accordance with the current appellate 
procedures, should be returned to the Board for further 
appellate review.  

By this remand, the Board intimates no opinion as to the 
final outcome.  No action is required of the veteran until 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for scheduled examinations 
may affect the outcome of her claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.	



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

